Citation Nr: 1107538	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lung condition.

3.  Entitlement to service connection for left knee strain.

4.  Entitlement to service connection for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served in the Army Reserves from July 1970 through 
September 2008, and also served in the Oklahoma National Guard.  
He had a period of active duty service from July 1970 to January 
1972, and was stationed in Vietnam from January 14, 1971 to 
December 16, 1971.  He also served on active duty from December 
2003 to January 2004 and from October 13, 2007 to October 14, 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for hypertension and 
for a lung condition, and found that new and material evidence 
had not been submitted to reopen claims of entitlement to service 
connection for a right knee strain and for a left knee strain.  
In September 2009 the Veteran testified at a videoconference 
hearing, before the undersigned Veterans Law Judge.  In March 
2010, the Board found that new and material evidence had been 
submitted to reopen the claims of entitlement to service 
connection for a right knee strain and a left knee strain, and 
remanded the claims for service connection for a right knee 
strain, left knee strain, hypertension, and lung condition, to 
the RO, via the Appeals Management Center (AMC), in Washington, 
DC, for further development.  The Board is satisfied that there 
has been substantial compliance with the remand directives set 
out in March 2010, as explained below.  Stegall v. West, 11 Vet. 
App. 268 (1998).




FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that the Veteran's hypertension is related to 
his active military service or any incident therein, that it was 
manifested within one year of separation from service, or that it 
is the result of his service-connected PTSD, on either a 
causation or aggravation basis.

2.  The competent and probative evidence of record preponderates 
against a finding that the Veteran has a lung condition that is 
related to his active military service or any incident therein.

3.  The Veteran's Osgood-Schlatter's disease of the right and 
left knees pre-existed service and did not increase in severity 
therein.

4.  The competent and probative evidence of record preponderates 
against a finding that the Veteran's mild degenerative disease of 
the left knee is related to his active military service or any 
incident therein, or that such disability was manifested within 
one year of separation from service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, 
cannot be presumed to have been, and is not shown to be due to, 
the result of, or aggravated by the service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

2.  A lung condition was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).

3.  Osgood-Schlatter's disease of the right and left knees was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 
4.9(2010).

4.  Mild degenerative disease of the left knee was not incurred 
in or aggravated by service and cannot be presumed to have been.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in March 2005, October 2005, and 
April 2010, that fully addressed the notice elements in this 
matter.  These letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that in the April 2010 letter, the Veteran was advised of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's private treatment records, and he underwent several 
VA examinations in conjunction with the claims on appeal.  The 
Board notes that the VA examinations in July 2010 included a 
review of the claims folder and a history obtained from the 
Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The July 
2010 examination reports are therefore adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  

The Board acknowledges the Veteran was not scheduled for a VA 
examination to determine whether hypertension is directly related 
to service (as opposed to related to his service-connected PTSD).  
VA will obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  A medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but (1) 
contains competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  The third part could be satisfied by 
competent evidence showing post-service treatment for a condition 
or other possible association with military service.  Id.  A VA 
examination to address the question of etiology is required when 
the Veteran presents a claim for service connection in which 
there was a pertinent event, injury, or disease in service; there 
is evidence of current disability; the medical evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim for service connection for hypertension, 
on a direct basis, there is competent medical evidence of a 
current disability.  There is, however, no competent evidence of 
record (other than the Veteran's lay assertions) showing that the 
Veteran had hypertension in service, or that his hypertension, 
may be related to service.  Although he has contended that his 
hypertension had an onset in service, his lay statements alone 
are not competent evidence to support a finding on a medical 
question (such as diagnosis or etiology) requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  With regard to a right knee disability 
(other than Osgood-Schlatter's disease), the Board notes that the 
Veteran was not afforded VA examinations to address this matter.  
In that regard, the Board notes that a current right knee 
disability (other than Osgood-Schlatter's disease) has not been 
shown by the record.  Thus, a VA examination on this matter is 
not warranted or necessary.  

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and associated 
with the claims folder, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Board concludes that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

The Board concludes VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran had ninety 
days or more of active military service, and certain chronic 
diseases, including cardiovascular-renal disease, including 
hypertension, and arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board does recognize that the Court 
has held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation of that 
disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  A pre-existing disability or disease will be considered 
to have been aggravated by active service when there is an 
increase in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Independent medical evidence is needed to support a 
finding that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, 
mandates that, to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  VA 
may show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).

Secondary service connection may be established for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Any increase in severity of a non-
service-connected disease or injury that is proximately due to or 
the result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected condition, 
will be service connected.  However, VA will not concede that a 
non-service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA regulations to 
the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(now codified at 38 C.F.R. § 3.310(b) (2010)).  To whatever 
extent the revised regulation may be more restrictive than the 
previous one, the Board will afford the Veteran review under both 
the old and new versions.  See VAOPGCPREC 7-2003.

Hypertension

The Veteran contends that his hypertension is related to his 
service-connected PTSD.  He also claims that his hypertension and 
his PTSD symptoms had an onset during his first period of active 
duty in the 1970s.  

Service treatment records (STRs) from the Veteran's periods of 
active duty show no report or finding of hypertension.

Treatment records from the Veteran's period of service in the 
Army Reserve show that he reported having blood pressure problems 
as early as 1997.  In May 1998, he indicated he had borderline 
hypertension for which he took medication.

In a September 2005 letter, Dr. Hobbs opined that it was at least 
as likely as not that the Veteran's "[e]xposure to military 
occupational related respiratory irritants during service, such 
as dust, smoke, powders, vapors, oils, gases, lubricants, 
cleaners, fumes, combustible aerosols, combustible exhausts, 
paints, silicates, and various other chemicals, especially in re-
circulated environments, caused his current respiratory 
(obstructive and restrictive defects) and allergy conditions, 
which also cause hypertension".  

In a June 2009 letter, Dr. Hobbs opined that as a result of PTSD, 
the Veteran had panic feelings and significant anxiety and that 
during these episodes he suffered from a rise in his blood 
pressure.  

In September 2009, the Veteran submitted an excerpt regarding a 
study of the association of cardiovascular risk factors with 
mental health diagnoses in Iraq and Afghanistan war veterans 
using VA health care.  He also submitted a three page document 
which describes two studies - one addressing a link between PTSD 
and coronary heart disease, and the other addressing a link 
between PTSD and heart attack risk.

On VA examination in September 2009, the examiner opined that 
hypertension was less likely as not (less than 50/50 probability) 
caused by or a result of PTSD.  The examiner explained that 
hypertension was a renovascular disease and not caused by PTSD, 
but indicated that PTSD may cause transient elevation of blood 
pressure during panic attacks but did not cause hypertension 
disease.  The examiner indicated that per history the Veteran had 
been having high blood pressure since the 1970s, but was 
diagnosed with PTSD as recently as 2007.

Received from the Veteran and his representative, in May 2010, 
was a copy of an individual sick slip and dated in December 2003, 
showing that the Veteran had uncontrolled hypertension and a 
history of multiple failed trials.  A treatment record dated in 
December 2003, showed that the Veteran reported he was started 
five years prior on medication, and his hypertension had never 
been controlled.  The assessment was that he had hypertension, 
uncontrolled, that existed prior to recall.  A treatment record 
dated in January 2004 showed that the Veteran was seen for 
headaches and dizziness, and complained of a long standing 
history of hypertension.  The assessment was hypertensive 
urgency.  

On the VA examination in July 2010, the examiner concluded, after 
reviewing the Veteran's medical records, taking a history, 
performing a physical examination, and reviewing the medical 
literature from the Veteran, that essential hypertension was less 
likely as not related to and/or aggravated by his PTSD, and was 
as likely as not a result of his race, genetics, being 
overweight, hyperlipidemia, and diet.  The examiner noted that 
hypertension was more common and more severe in African 
Americans, and that the Veteran was not diagnosed with 
hypertension until 1997 - which was 28 years after his active 
duty service in Vietnam and that his PTSD was a result of his 
duty in Vietnam.  The examiner indicated review of the opinions 
from Dr. Hobbs and the VA examiner in 2009, and noted agreement 
with the VA examiner's opinion that PTSD may cause transient 
elevations in blood pressure, but noted that this was not the 
cause of hypertensive disease.  The Veteran give a history to the 
VA examiner in 2009 that his high blood pressure started in the 
1970s, but told the VA examiner in 2010 that he was diagnosed 
with hypertension in 1998.  The examiner indicated that Dr. 
Hobb's opinion did not address hypertension related to PTSD.  In 
support of the opinion, the examiner attached an excerpt 
regarding the etiology of hypertension.  

Although the Veteran has contended that his hypertension had an 
onset in service in the 1970s as a result of his now service-
connected PTSD, which also had an onset during that period of 
service, the Board will nonetheless also consider whether service 
connection is warranted for hypertension on a direct basis.  

With regard to the claim for direct service connection, 
initially, the Board notes that a current disability of 
hypertension has been shown by the record.  Brammer v. Derwinski, 
supra.  The Veteran contends that his hypertension had an onset 
during his period of active duty in the 1970s; however, STRs are 
negative for a report of or finding of hypertension, including on 
his enlistment and separation examinations.   

What is missing for the claim for direct service connection is 
competent medical evidence of a link between the Veteran's 
hypertension and active service.  Here, he has not submitted or 
identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that supports 
such a claim, and as noted above, the Board has concluded that 
obtaining a VA examination on this point alone is not necessary 
to decide this direct theory of entitlement to the claim.  And 
while the Veteran's is certainly competent to report he has had 
elevated blood pressure readings since his first period of active 
service, as a lay person, he is not competent to report that he 
has hypertension related to that period of service.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, supra; Buchanan v. Nicholson, supra; Espiritu v. 
Derwinski, supra.

Further, the Veteran does not appear to have been diagnosed with 
hypertension until many years after service - in or near 1997.  
In light of this evidentiary posture (including consideration of 
the evidence of record; the length of time between the Veteran's 
discharge from service and the first medical notations of 
hypertension; and the absence of any medical opinion suggesting a 
causal link between hypertension and service), the Board finds 
that the preponderance of the evidence is against the claim of 
direct service connection for hypertension.

With regard to the claim for secondary service connection, the 
Board notes that a private medical provider and two separate VA 
medical providers have addressed whether the Veteran's 
hypertension is causally related to his service-connected PTSD, 
resulting in conflicting opinions.  38 C.F.R. §§ 3.303, 3.310.

First, in a September 2005 letter, Dr. Hobbs opined that it was 
at least as likely as not that the Veteran's "[e]xposure to 
military occupational related respiratory irritants during 
service ... and various other chemicals ... caused his current 
respiratory (obstructive and restrictive defects) and allergy 
conditions, which also cause hypertension".  In 2009, Dr. Hobbs 
opined that as a result of PTSD, the Veteran had panic feelings 
and significant anxiety and that during these episodes he 
suffered from a rise in his blood pressure.  On VA examination in 
September 2009, the examiner opined that hypertension was less 
likely as not (less than 50/50 probability) caused by or a result 
of PTSD.  On the VA examination in 2010, the examiner concluded 
that essential hypertension was less likely as not related to 
and/or aggravated by his PTSD.  

With regard to these conflicting opinions, the Board notes that 
when there is conflicting evidence in the record regarding 
whether the Veteran's currently claimed disorder is service 
connected, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where to 
give credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that it cannot make 
its own independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the 
weight to be accorded the various items of evidence in this case 
must be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In weighing these conflicting medical provider opinions, the 
Board concludes that the one rendered in July 2010 by the VA 
examiner is more persuasive and probative than the other 
opinions.  First, the opinion in July 2010 included a review of 
the claims folder, as well as citations to specific relevant 
items in the claims file.  In July 2010, the VA examiner rendered 
the opinion and provided supporting rationale, including 
addressing the other possible etiologies/risk factors for 
hypertension, as well as addressing the deficiencies in the 
opinions rendered by Dr. Hobbs.  Thus the Board finds that the 
July 2010 opinion is well reasoned and based on an objective, 
independent review of the relevant evidence and clinical 
evaluation.  Thus, it has the proper factual foundation and, 
therefore, is entitled to significant probative weight.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. 
App. 177 (1993).

On the other hand, the opinion by Dr. Hobbs is conclusory and 
without supporting rationale.  While it is apparent that Dr. 
Hobbs reviewed the Veteran's service, private, and VA records, 
and took a history from the Veteran, and examined the Veteran, 
the opinion provided by Dr. Hobbs was not supported by reasons or 
explanation.  Thus, the Board concludes that the July 2010 VA 
examiner's opinion is more persuasive and probative than the 
opinion provided by Dr. Hobbs.

The Board recognizes that the Veteran has sincerely contended 
that his hypertension is related to his service-connected PTSD.  
As noted above, lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation, but the Board does not 
believe that the etiology of hypertension is subject to lay 
diagnosis.  Jandreau, supra.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether current hypertension had an onset in service 
or is related to PTSD, in the absence of specialized training, 
and the Veteran has not established any specialized training for 
such qualifications.

The preponderance of the evidence is therefore against the claim 
of service connection for hypertension on both a direct basis and 
as secondary to the service-connected PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Lung Condition

The Veteran contends that he has a lung condition that developed 
as a result of exposure to various chemicals and gases in 
service.

STRs are negative for any report of or finding of a lung 
condition.

A July 2005 private pulmonary function test showed that the 
Veteran had combined lung disease with severe obstructive lung 
defect and mild restrictive lung disease. 

In September 2009, the Veteran testified that during his first 
period of active service from 1970 to 1972 the barracks he stayed 
in most likely had asbestos, and that he was exposed to Agent 
Orange in Vietnam.  He testified he started noticing shortness of 
breath.  He underwent testing which showed he had a mild 
restrictive lung defect. ,He testified that his lung problems 
could be from inhaling gasses and fumes from the tractor trailers 
he was around frequently in service, and from burning waste 
matter in five-gallon barrels.  He testified that in his barracks 
and buildings in service it was their responsibility to do their 
own maintenance and work, including taking walls down and putting 
walls up and adding on flooring.

In a September 2005 letter, Dr. Hobbs opined, after reviewing the 
Veteran's "service, private, VHA, and VBA claims file records, as 
well as lay testimony and examination" that it was at least as 
likely as not that the Veteran's "[e]xposure to military 
occupational related respiratory irritants during service, such 
as dust, smoke, powders, vapors, oils, gases, lubricants, 
cleaners, fumes, combustible aerosols, combustible exhausts, 
paints, silicates, and various other chemicals, especially in re-
circulated environments, caused his current respiratory 
(obstructive and restrictive defects) and allergy conditions". 

On VA examination in July 2010, the examiner concluded, after 
reviewing the Veteran's medical records, taking a history, 
performing a physical examination, and reviewing the medical 
literature from the Veteran, that the Veteran's "alleged lung 
disease" was less likely as not the result of any in-service 
exposure, event, or illness, and was at least as likely as not a 
result of post-active duty events, illnesses, or exposure.  The 
examiner explained that there was no evidence in the STRs of any 
treatment for any lung condition, and no evidence in the claims 
folder of any treatment for any lung condition within one year of 
discharge from active duty.  The examiner noted that the Veteran 
reported he developed breathing and lung problems in the 1990s, 
which was over twenty years after active duty, and that chest x-
rays and physical examination were normal.  The examiner 
indicated that the Veteran's PFT could not be accurately 
interpreted due to lack of patient effort, understanding, and/or 
cooperation, and that there was no evidence of any current lung 
disability.  The examiner disagreed with Dr. Hobb's opinion in 
reference to exposure to military occupational-related 
respiratory irritants during service causing any lung condition 
and/or disability, as there was no evidence of any current lung 
condition and/or disability.  

As noted above, the Veteran contends that he has a lung condition 
that developed as a result of exposure to various chemicals and 
gases in service.  With regard to the claim for service 
connection for a lung condition, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Brammer v. Derwinski, supra.  In this case, 
however, the VA examiner in 2010 found that the Veteran's PFT 
could not be accurately interpreted due to lack of patient 
effort, understanding, and/or cooperation, and that there was no 
evidence of any current lung disability.  The Board acknowledges 
that on a private PFT in 2005 the diagnoses included combined 
lung disease with severe obstructive lung defect and mild 
restrictive lung disease.  The Board recognizes the Court has 
held that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the overall 
evidence of record fails to support a diagnosis of the claimed 
disability, that holding is inapplicable.  Even conceding that 
the Veteran has a current lung disability (based on the 2005 
private PFT findings), the Board still concludes that service 
connection for a lung condition is not warranted.  

In September 2005, Dr. Hobbs opined that it was at least as 
likely as not that the Veteran's "[e]xposure to military 
occupational related respiratory irritants during service . . . 
and various other chemicals . . . caused his current respiratory 
(obstructive and restrictive defects)".  On VA examination in 
2010, the examiner concluded that the Veteran's "alleged lung 
disease" was less likely as not the result of any in-service 
exposure, event, or illness.  As explained above, when there is 
conflicting evidence in the record regarding whether a currently 
claimed disorder is service-connected, it is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, supra.  

In weighing these conflicting medical opinions, the Board 
concludes that the one rendered in July 2010 by the VA examiner - 
while concluding that the Veteran did not have a current lung 
disability - is more persuasive and probative than the other.  
First, the opinion in July 2010 included a review of the claims 
folder, as well as citations to specific relevant items in the 
claims file, and the VA examiner rendered the opinion, including 
based on the assumption of a current lung disability, and 
provided supporting rationale.  Thus the Board finds that the 
July 2010 opinion is well reasoned and based on an objective, 
independent review of the relevant evidence and clinical 
evaluation.  Thus, it has the proper factual foundation and, 
therefore, is entitled to more probative weight.  See Elkins v. 
Brown, supra.  On the other hand, while Dr. Hobbs indicated that 
the Veteran's service, private, and VA records were reviewed, and 
a history and examination of the Veteran was taken, the opinion 
by Dr. Hobbs is conclusory and without supporting rationale.  
Thus, the Board concludes that the July 2010 VA examiner's 
opinion is more persuasive and probative than Dr. Hobbs'.

Full consideration has been given to the Veteran's assertions 
that he has a lung condition due to various exposures in service, 
however, he is a layperson, and as such he has no competence to 
render a medical opinion on diagnosis or etiology of a condition.  
See Espiritu v. Derwinski, supra.  If the Veteran had ongoing 
respiratory complaints or symptoms, he would certainly be 
competent to report those.  However, the Board does not believe 
that a chronic lung disability as contrasted with pain or other 
symptoms, is subject to lay diagnosis.  The Board finds no basis 
for concluding that a lay person would be capable of discerning 
what disorder his symptoms represented, in the absence of 
specialized training, which the Veteran in this case has not 
established.  

Based upon the foregoing and the lack of competent medical 
evidence linking any current lung disability to service or 
exposure therein, the Board concludes that the Veteran is not 
entitled to service connection for a lung condition.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for a lung condition must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Right and Left Knee Strain

The Veteran contends he has a bilateral knee disability that is 
related to service.  He claims he injured his knees in service in 
Vietnam when he was trying to climb on the back of a five ton 
truck and lost his footing and fell on his knees.

STRs showed that on entrance examination in October 1969, the 
Veteran had bilateral Osgood-Schlatter's, however, no complaints 
or findings regarding either knee were made during his period of 
service. 

On VA examination in May 1986, the diagnoses included history of 
bilateral knee strain, asymptomatic today.

Records related to the Veteran's service in the Reserves show 
that on a Report of Medical History dated in February 1992, he 
responded "yes" to having a trick or locked knee, and it was 
noted that both knees ached, that he could not get his knees into 
certain positions, and that his knees had locked before.  There 
was no diagnosis provided.  In August 1992 he was evaluated for 
bilateral knee pain and reported he had a history of several 
injuries as a child but did not pay much attention to them at the 
time.  He was required to do a running test, which aggravated his 
knee, and he presented primarily for an excuse from running.  On 
examination he was noted to have rather prominent osteophytes 
with right Osgood-Schlatter's.  Knee examination was otherwise 
unremarkable except for some patellofemoral chondromalacia.  He 
was later found fit for retention and a permanent profile was to 
be assigned.  The diagnosis was Osgood Schlatter's and the 
prognosis was "no change".  A copy of a physical profile dated in 
August 1992 showed that he was assigned a permanent profile due 
to knee pain/injury.

A private treatment report from Dr. Fred Ruefer, dated in May 
2005, showed that the Veteran complained of bilateral knee pain, 
and had been diagnosed with Osgood-Schlatter's disease in the 
past and did have residual Osgood-Schlatter's disease.  A 
radiology report showed prominent Osgood-Schlatter's disease with 
mild patellofemoral arthrosis.  The impression was mildly 
symptomatic tibial tubercle secondary to Osgood-Schlatter's 
disease.

In an October 2005 letter, Dr. Paul W. Hobbs opined that after 
review of the Veteran's "service, private, VHA, and VBA claims 
file records as well as lay testimony and examination" that it 
was "at least as likely as not" that the Veteran's "[b]ilateral 
patellofemoral chondromalacia, Osgood-Schlatter's disease, 
osteoarthritis, and left tubercle pain are due to knee injury and 
repetitive occupational related physical stressors incurred 
during his service and performance of his military occupational 
tasks".

On VA examination in June 2006, the Veteran reported he injured 
both knees in 1970 when he fell off a truck while he was in 
Vietnam.  He claimed he went to the clinic, but did not know if 
it was documented.  The diagnoses included mild Osgood-
Schlatter's disease of the left knee; very mild Osgood-
Schlatter's disease of the right knee; mild degenerative joint 
disease of the left knee; and normal right knee examination.  The 
examiner noted that the Veteran's claims folder had been 
reviewed, and opined that the Veteran's bilateral knee condition, 
diagnosed as Osgood-Schlatter's disease, was present prior to 
entering into military service and is not likely related to his 
military service.  The examiner also opined that the Veteran's 
Osgood-Schlatter's disease was not aggravated beyond its natural 
progression due to the Veteran's military service.  Finally, the 
examiner opined that the Veteran's mild degenerative joint 
disease of the left knee was not likely related to his military 
service as there was no evidence that he injured his knees while 
he was in the service and there was no evidence that he was 
treated for any knee condition while he was in service.  In an 
addendum it was noted that x-rays of both knees revealed mild 
degenerative changes.

In September 2009, the Veteran testified that his knee problems 
were caused during his service in Vietnam when he had to load up 
gear and climb into the back of a five ton.  He reportedly lost 
his footing and his balance and fell about three and a half feet 
down on both knees.  He testified he had a lot of pain, but that 
he never did anything about it, and that the pain came and went.  
He testified that at some point his knees started bothering him 
and he was unable to do the physical fitness part of the military 
and he was put on a profile for his knees.

On VA examination in July 2010, the diagnoses included subjective 
complaints of right knee pain with a small amount of fluid in the 
joint, and mild degenerative changes, left knee, with a prominent 
tibial tubercle (Osgood-Schlatter).  The examiner opined that the 
Veteran's mild degenerative disease of the left knee, with a 
prominent tibial tubercle, and his subjective complaint of right 
knee pain, with a small amount of fluid in the joint, were less 
likely as not a result of any in-service injury or event, and 
less likely as not had an onset during active service -  to 
include climbing onto the back of a five ton truck and falling 
down on the knees.  The VA examiner also opined that the 
Veteran's mild degenerative disease of the left knee, with a 
prominent tibial tubercle, was at least as likely as not a result 
of post-active duty events, injuries, and the normal process of 
aging.  With regard to both the right and left knee conditions, 
the examiner noted that the STRs had no evidence of any knee 
complaints or treatment for any knee condition, and no evidence 
in the claims folder of any post-service treatment for a knee 
condition, within one year of discharge.  The examiner noted that 
the Veteran was placed on a permanent profile for his knees in 
the 1990s, while in the Reserves, which was 20 years after 
service.  

Finally, in July 2010, the VA examiner opined that the Veteran's 
pre-existing Osgood-Schlatter disease was less likely as not 
aggravated by any in-service injury and/or event.  The examiner 
explained that Osgood-Schlatter disease typically subsides with 
the closure of the proximal tibial growth plate at skeletal 
maturing (usually between 14 and 18 years of age) and there was 
no evidence that this pre-existing condition was aggravated by or 
worsened by military service.  The examiner also indicated that 
there was no functional limitation in reference to the left 
prominent tibial tuberosity noted on the current examination, and 
there was no evidence of residuals of Osgood-Schlatter disease of 
the right knee.  In support of the opinion, the examiner attached 
an excerpt regarding the typical onset and subsiding of Osgood-
Schlatter disease, as well as the complications and sequelae.

With regard to the claims for service connection, the Board 
initially notes that there have been diagnoses of Osgood-
Schlatter's disease of the knees, as well as mild degenerative 
joint disease of the left knee.  Thus, current disabilities have 
been shown.  Brammer v. Derwinski, supra.  And while the most 
current VA examinations in 2006 and 2010 showed no right knee 
disability, there has been a diagnosis of Osgood-Schlatter 
disease of the right knee during the pendency of the appeal.  
McClain v. Nicholson, supra.

STRs show that on entrance examination in October 1969, the 
Veteran had bilateral Osgood-Schlatter's disease.  Thus, this 
shows that such disability was noted upon entry into service, and 
the Board must now discuss whether the Osgood-Schlatter disease 
of the knees was aggravated during service.  

A review of the record does not support a finding that such 
disability of the knees was aggravated during service.  STRs 
(from active duty) show no complaints or findings regarding 
either knee.  Records related to the Veteran's (non-active duty) 
service in the Reserves show that in February 1992, he reported 
both knees ached, he could not get his knees into certain 
positions, and his knees had locked before, but no diagnosis was 
provided.  In August 1992 he had prominent osteophytes with right 
Osgood-Schlatter's and was assigned a permanent profile due to 
knee pain/injury.  

The record reflects that medical providers have addressed the 
question of whether the Veteran's Osgood-Schlatter's disease of 
the right and left knees was aggravated in service.  On VA 
examination in June 2006, the examiner opined that the Veteran's 
bilateral knee condition, diagnosed as Osgood-Schlatter's 
disease, was present prior to entering into military service, was 
not likely related to his military service, and was not 
aggravated beyond its natural progression due to service.  In 
July 2010, the VA examiner opined that the Veteran's pre-existing 
Osgood-Schlatter's disease was less likely as not aggravated by 
any in-service injury and/or event.  While Dr. Hobbs provided an 
opinion regarding Osgood-Schlatter's disease, the opinion was 
that such disability was as likely as not incurred in service, 
and did not address the issue of aggravation.  

Thus, the Board finds that there is probative and persuasive 
medical evidence speaking to the issue of whether the Veteran's 
pre-existing Osgood-Schlatter's diseases of the knees was 
aggravated during active duty service.  Specifically, the VA 
examiner's opinion in January 2010 is found to be probative and 
persuasive, as it was based upon review of the Veteran's records 
and supported by specific rationale.  In addition, the Veteran 
has not submitted any evidence to the contrary.  While the 
Veteran may contend that his Osgood-Schlatter's disease was 
aggravated by active service and he is competent to report his 
symptoms related to his knees, which is considered credible lay 
evidence of symptomatology, his statements are not considered 
competent or probative evidence of whether his knee disability 
was aggravated during service.  See Jandreau v. Nicholson, supra; 
Buchanan v. Nicholson, supra.  The Veteran is simply not 
competent, as a layperson, to provide an opinion or evidence as 
to matters involving medical diagnosis or etiology.  See Espiritu 
v. Derwinski, supra.  Thus, after a review of the evidence, the 
Board concludes that the Veteran's Osgood-Schlatter's disease of 
the knees pre-existed service underwent no permanent increase 
(aggravation) during service.  

With regard to other disabilities of the knees, the record shows 
that the Veteran has been diagnosed with mild degenerative joint 
disease of the left knee; however, objective examinations/x-rays 
have shown no right knee disability.  Thus, there is evidence of 
current left knee disability of mild degenerative joint disease.

STRs, however, show no report of or finding of degenerative joint 
disease (arthritis) of the left knee.  A review of the post-
service record shows no diagnosis of, finding of, or report of 
left knee arthritis in the first post service year.  Rather, in 
August 1992 he was noted to have rather prominent osteophytes of 
the knees.  In May 2005, a radiology report showed prominent 
Osgood-Schlatter's disease with mild patellofemoral arthrosis, 
and in October 2005, Dr. Hobbs provided an opinion regarding the 
etiology of the Veteran's bilateral osteoarthritis (even though 
subsequent x-ray evidence shows no right knee arthritis).  Thus, 
there was no showing of left knee arthritis in the first post 
service year - for any of the Veteran's periods of active 
service.

With regard to whether the Veteran's mild degenerative joint 
disease of the left knee is causally related to service, the 
Board notes that there are essentially three medical opinions of 
record.  First, is the October 2005 opinion of Dr. Hobbs, and the 
opinions of the VA examiners from June 2006 and July 2010.  

Where the record contains both positive and negative evidence, it 
is the responsibility of the Board to weigh the credibility and 
probative value of the medical opinions, and determine where to 
give credit and where to withhold the same.  In so doing, the 
Board may accept one medical opinion and reject others.  Evans v. 
West, supra.  The Board is mindful that it must have plausible 
reasons, based upon medical evidence in the record, for favoring 
one medical opinion over another.  Evans, supra; Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  As explained 
below, the Board finds the VA examiner's opinion in 2010 is the 
most compelling, probative, and persuasive.

In reviewing the October 2005 letter from Dr. Hobbs, the Board 
notes that this private physician opined that it was "at least as 
likely as not" that the Veteran's "[b]ilateral patellofemoral 
chondromalacia, Osgood-Schlatter's disease, osteoarthritis, and 
left tubercle pain are due to knee injury and repetitive 
occupational related physical stressors incurred during his 
service and performance of his military occupational tasks".  
While Dr. Hobbs reviewed the Veteran's records and testimony, and 
examined the Veteran, Dr. Hobbs did not provide any supporting 
rationale for the opinion provided.  The Board thus assigns 
reduced probative value to Dr. Hobb's opinion.

The Board will next consider the Veteran's statements - to the 
effect that his left knee disability is related to injuries in 
service when he was trying to climb on the back of a five ton 
truck and lost his footing and fell on his knees, and that he has 
had pain and symptoms in the ankles and knees since then.  In 
that regard, the Board notes that the Veteran is competent, as a 
lay person, to report any symptoms he experienced in his left 
knee during service and subsequent to that time.  Lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  See Jandreau v. Nicholson, supra; Buchanan v. 
Nicholson, supra.  If the Veteran had ongoing left knee 
complaints or symptoms, he would certainly be competent to report 
those.  However, the Board does not believe that a chronic left 
knee disability (such as degenerative joint disease or arthritis) 
as contrasted with pain or other symptoms, is subject to lay 
diagnosis.  The Board finds no basis for concluding that a lay 
person would be capable of discerning what disorder his symptoms 
represented, in the absence of specialized training, which the 
Veteran in this case has not established.  

In concluding that the VA examiner's opinion in 2010 is the most 
probative evidence with regard to the issue of the relationship 
between the Veteran's mild degenerative joint disease of the left 
knee and service, the Board first notes that the VA examiner in 
2010 conducted a thorough review of the claims folder and 
provided a factually accurate history.  The VA examiner's opinion 
is also highly probative because the examiner articulated his 
conclusion that the Veteran's current left knee disability was 
not related to service because STRs had no evidence of any knee 
complaints or treatment for any knee condition, there was no 
evidence of any treatment for a knee condition, within one year 
of discharge, and the Veteran was placed on a permanent profile 
for his knees in the 1990s, while in the Reserves, which was 20 
years after his initial active service during which injury is 
alleged.  Because the VA examiner's opinion is factually accurate 
and based on sound reasoning, it carries significant probative 
value in this matter.  See Nieves- Rodriguez, 22 Vet. App. at 
304; Elkins v. Brown, 5 Vet. App. 474 (1993).

In sum, the preponderance of the evidence is against the claims 
for service connection for right and left knee disabilities.  As 
explained above, there is no support in the record for a grant of 
service connection for Osgood-Schlatter's disease of the left and 
right knees, or for mild degenerative joint disease of the left 
knee.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.


ORDER

Service connection for hypertension is denied.

Service connection for a lung condition is denied.

Service connection for right knee strain is denied.

Service connection for left knee strain is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


